13‐4073 
        Patrick R. Smith v. Westchester County Department of Corrections, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 26th day of August, two thousand 
        fourteen. 
                                          
        PRESENT:  JOHN M. WALKER, JR., 
                     RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ____________________________________________  
         
        PATRICK R. SMITH, 
         
                                  Plaintiff, 
         
        MICHAEL A. DEEM, 
         
                                  Appellant, 
         
                     ‐v.‐                                       No. 13‐4073 
         
        WESTCHESTER COUNTY DEPARTMENT OF 
        CORRECTIONS, CORRECTION OFFICER 
        GOTTLOB, WARDEN AMICCUCI, 
CORRECTIONS OFFICER RENNALLS, #643, 
EMERGENCY RESPONSE TEAM, SERGEANT 
JOHN DOE, 
 
                       Defendants‐Appellees.*     
____________________________________________  
 
FOR APPELLANT:         MICHAEL H. SUSSMAN, Sussman & Watkins, Goshen, 
                       NY 
 
FOR APPELLEES:         JUSTIN R. ADIN, Senior Assistant County Attorney, for 
                       Robert F. Meehan, Westchester County Attorney, White 
                       Plains, NY. 
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Shira A. Scheindlin, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED. 

       Appellant Michael A. Deem appeals from orders dated September 16, 

2013, and October 10, 2013, by the United States District Court for the Southern 

District of New York (Scheindlin, J.) that imposed sanctions pursuant to Rule 11 

of the Federal Rules of Civil Procedure and pursuant to the district court’s 

inherent authority to manage its own affairs.  See Smith v. Westchester Cnty. Dep’t 


* The Clerk of Court is respectfully directed to amend the official caption in this case to 
conform with the caption above. 


                                              2
of Corrections, No. 07 Civ. 1803(SAS), 2013 WL 5192751 (S.D.N.Y. Sept. 16, 2013).  

A district court’s decision to impose sanctions pursuant to Rule 11 or its inherent 

authority is reviewed for abuse of discretion.  See Cooter & Gell v. Hartmarx Corp., 

496 U.S. 384, 405 (1990) (Rule 11); Enmon v. Prospect Capital Corp., 675 F.3d 138, 

143 (2d Cir. 2012) (inherent authority).  We assume the parties’ familiarity with 

the underlying facts, procedural history, and issues on appeal. 

      Rule 11 permits sanctions against a litigant who submits a pleading or 

motion that, evaluated “under an objective standard of reasonableness, . . . [has] 

no chance of success and [makes] no reasonable argument to extend, modify or 

reverse the law as it stands.”  Caisse Nationale de Credit Agricole‐CNCA, N.Y. 

Branch v. Valcorp, Inc., 28 F.3d 259, 264 (2d Cir. 1994) (internal citation and 

quotation marks omitted).  A court’s inherent authority permits it to impose 

sanctions where an attorney has “acted in bad faith, vexatiously, wantonly, or for 

oppressive reasons.” United States v. Int’l Bhd. of Teamsters, 948 F.2d 1338, 1345 

(2d Cir. 1991) (internal quotation marks omitted).  “In order to impose sanctions 

pursuant to its inherent power, a district court must find that: (1) the challenged 

claim was without a colorable basis and (2) the claim was brought in bad faith, 




                                           3
i.e., motivated by improper purposes such as harassment or delay.” Schlaifer 

Nance & Co. v. Estate of Warhol, 194 F.3d 323, 336 (2d Cir. 1999). 

      Here, after the district court denied his request to file a Second Amended 

Complaint adding a new defendant after nearly five years of litigation, Deem 

filed a motion for reconsideration with no chance of success that the district court 

reasonably determined to have been filed in bad faith.  Without elaboration, 

Deem’s motion asserted that defense counsel had admitted the unavailability of a 

logbook to constitute “intentional or reckless spoliation”; alleged that defense 

counsel had made “repeated misstatements to the Court”; and concluded that 

the purported spoliation warranted a negative inference that the defendant 

named in the proposed Second Amended Complaint had been on constructive 

notice that he might be included in the litigation. The motion offered no legal 

analysis and no explanation of how the purportedly spoliated evidence bore on 

notice or could warrant an inference against a nonparty.   

      In light of all the circumstances, we conclude that the district court did not 

abuse its discretion in determining that the motion was made in bad faith, had 

no chance of success, and warranted sanctions. We have considered all of 




                                           4
Appellant’s arguments and find them to be without merit. Accordingly, for the 

reasons set forth above, the judgment of the district court is AFFIRMED. 

                   
                                     FOR THE COURT: 
                                     Catherine O’Hagan Wolfe, Clerk 
 
                                       




                                          5